Citation Nr: 1744220	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to an initial increased disability rating for bilateral hearing loss.

4. Entitlement to an initial increased disability rating for sinusitis.

5. Entitlement to service connection for a right shoulder condition.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for an acquired psychiatric condition.

8.  Entitlement to service connection for essential tremor.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 
REPRESENTATION

Veteran represented by:  Jody Crawford, Accredited Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to July 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), Waco, Texas.
 
In May 2017, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

At the hearing, the Veteran testified that his service-connected disabilities impeded his success in finding employment.  The matter of TDIU is part of an increased rating claim when unemployability due to service-connected disabilities is asserted by the veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, TDIU has been added to his appeal.

To provide the Veteran with the broadest and most sympathetic review, the Board has re-characterized the Veteran's original claim for service connection for a nervous condition as separate service connection claims for essential tremor and an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

At the May 2017 Board hearing, the Veteran attempted to raise the issues of entitlement to service connection for obstructive sleep apnea as secondary to chronic sinusitis and entitlement to service connection for right and left knee conditions as secondary to the right ankle disability.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; Veterans are now required to file all claims on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  If the Veteran wishes to file a claim, this should be done using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left ankle condition, entitlement to an increased rating for bilateral hearing loss, entitlement to service connection for right shoulder condition, entitlement to service connection for a back condition, entitlement to service connection for an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his right ankle disability was incurred during active service.  

2.  The Veteran's sinusitis is characterized by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.     

3.  Resolving reasonable doubt in the Veteran's favor, his essential tremor was incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial increased rating of 30 percent, but no higher, for sinusitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6513 (2016).

3.  The criteria for service connection for essential tremor have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right ankle 

The Veteran is claiming service connection for a right ankle strain.  It is undisputed that he has a current right ankle disability.  The Board also finds the Veteran's May 2017 testimony that he injured his right ankle during active service while running competent and credible.  This incident is also evidenced by the Veteran's former colleague's November 2012 written statement stating the colleague observed the Veteran shortly after the incident using a cane for a swollen ankle.  

The crucial issue before the Board is whether there is a nexus between the in-service right ankle injury and the current right ankle strain.  Notably, the Veteran suffered a right tibia fracture after service.  After examining the Veteran and reviewing the history of the prior fracture, the February 2013 VA examiner stated that he was unable to state without speculation whether the Veteran's current ankle disability was related to his service or due to the post-service fracture.  

After a careful review of the evidence, the Board finds that the evidence is at least equipoise that the Veteran's current right ankle disability is related to service.  In reaching this conclusion, the Board relies on the Veteran's competent and credible testimony that he has experienced continuous symptoms of right ankle pain and instability since service.  Specifically, he described right ankle instability as a college student immediately after service and needing to wear supportive boots prior to fracturing his right tibia. 

Accordingly, service connection for a right ankle strain is granted.

Sinusitis

The Veteran has requested an initial increased disability rating of 10 percent for his service-connected sinusitis.  His sinusitis is rated under DC 6513.  38 C.F.R. § 4.97, DC 6513.  Under DC 6513, a 10 percent evaluation is assigned for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id. 

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

The December 2013 VA examiner reported that the Veteran had two non-incapacitating episodes of sinusitis during the previous 12 months.  In his February 2014 notice of disagreement (NOD), the Veteran stated that the VA examiner had misunderstood him, and that he has a non-incapacitating episode every month or every other month (6-12 episodes per year).  

In January 2017 VA treatment records, the Veteran's otolaryngologist (ENT), diagnosed opacified left frontal sinus and prescribed a two week course of antibiotics.  The physician noted that the Veteran's symptoms including a related headache had started in August 2016, had improved in November 2016, but had then recurred.  

 During his May 2017 hearing, the Veteran testified that he had non-incapacitating episodes once to twice a month.  The episodes were not severe enough for him to go to the hospital.   He testified that he had a constant sinus headache from August to November 2016.  

After a careful review of the evidence, the Board finds that an initial increased rating of 30 percent is warranted for the entire period on appeal due to the Veteran's credible report of non-incapacitating episodes six to 12 times per year and his VA treatment records describing these episodes.  In order to receive a 50 percent rating under DC 6513, the next highest rating available, the evidence would have to show sinusitis symptoms after repeated surgeries.  Because the Veteran has not had surgery for his sinusitis and has not reported nearly constant symptoms, a 50 percent rating is not warranted.  Notably, the Veteran himself has not requested a higher rating than 10 percent.  The Board also considered other diagnostic codes, but sinusitis is rated under a general rating formula where the same criteria applies to DCs 6510-6514, and no other rating under diseases of the nose and throat applies to his clinical picture.  Therefore, an initial increased rating of 30 percent, but no higher, is warranted for sinusitis.  




Essential Tremor 
 
The Veteran is claiming service connection for an essential tremor.  A June 1981 STR shows he reported nervousness.  In his May 2017 Board hearing he testified that during active service he had first noticed his hands shaking when he was using his hands as a mechanic.  He has since been diagnosed with essential tremor.   Accordingly, the Board finds that service connection is warranted based on the in-service notation of nervousness, the Veteran's competent and credible testimony regarding the onset and persistence of his tremor since service, and his current diagnosis of essential tremor.    


ORDER

Service connection for a right ankle disability is granted.  

Entitlement to an initial increased rating of 30 percent, but no higher, for sinusitis is granted, subject to the limits on monetary awards.  

Entitlement to service connection for an essential tremor is granted. 


REMAND

Left ankle

The Veteran is claiming service connection for a left ankle disability as secondary to his now service-connected right ankle condition.  He has specifically stated that he did not injure his left ankle during active service.  The VA examiner considered the relationship between the right ankle injury and the left ankle condition and opined that they were unrelated because they were separate injuries.  The Board finds this inadequate because the Veteran was diagnosed with both left ankle strain and osteoarthritis, and the examiner did not address the left ankle strain diagnosis in finding the conditions unrelated.  In addition, the examiner did not address whether the Veteran's right ankle disability could have aggravated his left ankle conditions.   Therefore, a remand is needed to allow a VA examiner to address these issues.  

Bilateral hearing loss

The Veteran's most recent VA audiological examination is from July 2011.  A VA audiological treatment record including audiological testing from November 2013 is also of record.  Accordingly, a remand is warranted to afford the Veteran a contemporaneous VA audiological examination to assess the severity of his service-connected bilateral hearing loss.  

Back 

The Veteran is claiming service connection for a back condition.  The evidence of record shows reports of chronic back pain and use of a back brace.  The Veteran also provided competent and credible testimony establishing in-service strain to his back from heavy lifting as a mechanic.  Because he has not yet been afforded a VA back/spine examination and there is otherwise insufficient evidence to decide the claim, a remand is needed to arrange an examination to evaluate the nature and cause of his claimed back condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Right Shoulder 

The Veteran is claiming service connection for a right shoulder disability.  He reported a right shoulder fracture prior to service that is noted on his entrance examination.  Therefore, the question before the Board is whether his right shoulder condition was aggravated by his service.  Aggravation in this context means the disability increased in severity beyond its natural progression.  Therefore, a remand is necessary for a VA examination to assist with this determination.   



Acquired Psychiatric Disorder

The Veteran is claiming entitlement to an acquired psychiatric disorder manifested by symptoms of anxiety and depression that he relates to his service.  Because he has not yet been afforded a VA psychiatric examination and there is otherwise insufficient evidence to decide the claim, a remand is needed to arrange an examination to evaluate the nature and cause of his claimed acquired psychiatric condition.  See id.

TDIU

The Veteran testified that his work experience primarily included agriculture and ranching, which he is unable to do because of his service-connected disabilities.  He further explained that he returned to school and completed degrees in environmental health and safety.  However, he has been limited in these fields as well due to his shoulder and ankle disabilities.  The Board finds that entitlement to TDIU is raised by the Veteran's testimony.  On remand, the RO should ask the Veteran to complete a TDIU application, assist him with any needed development, and adjudicate his claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain any updated VA treatment records and adequately identified private treatment records relevant to the remanded issues.  

2.  Send the Veteran a TDIU application and perform any needed development to assist him with his TDIU claim.  

3.  Arrange for the Veteran to be examined by an appropriate VA examiner regarding his left ankle, back, and right shoulder claims.  Based on the record and the examination and interview of the Veteran, the examiner should provide opinions on the following:

a) Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's left ankle disability (to include left ankle strain and osteoarthritis or any other diagnosed left ankle disability) was caused by his right ankle disability?

b) Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's left ankle disability (to include left ankle strain and osteoarthritis or any other diagnosed left ankle disability) was aggravated by his right ankle disability? Aggravation in this context means the disability increased in severity beyond its natural progression.
    
c)  Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that any diagnosed back or spine disability is related to his service? 

d) Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that any diagnosed right shoulder disability is related to his service? 

e) Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that any diagnosed right shoulder disability was aggravated by his service?  Aggravation in this context means the disability increased in severity beyond its natural progression.
 
f) Based on the clinical examination, lay statements from the Veteran, and other evidence of record, the examiner MUST describe the functional impairment caused by the Veteran's ankle, shoulder, and back conditions taking into account the Veteran's statements and other evidence of record regarding his education and work experience AND comment on the Veteran's ability to function in an occupational environment in light of his disabilities.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed and audiometric testing must be conducted.  The examiner MUST report the findings of audiometric testing (i.e., puretone thresholds), the average puretone threshold, speech recognition test results, any other reported symptoms, and any functional impairment the Veteran reports due to his hearing loss disability.

Based on the clinical examination, lay statements from the Veteran, and other evidence of record, the examiner MUST also:

a.  Describe the functional impairment caused by the Veteran's bilateral hearing loss taking into account the Veteran's statements and other evidence of record regarding his education and work experience.  

b.  Comment on the Veteran's ability to function in an occupational environment in light of his hearing loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

5.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and likely cause of the Veteran's psychiatric diagnosis/diagnoses.  Based on the clinical examination and the evidence of record, the examiner must state whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that any diagnosed psychiatric disability is related to the Veteran's service. 

Based on the clinical examination, lay statements from the Veteran, and other evidence of record, the examiner MUST also:

a.  Describe the functional impairment caused by the Veteran's bilateral hearing loss taking into account the Veteran's statements and other evidence of record regarding his education and work experience.  

b.  Comment on the Veteran's ability to function in an occupational environment in light of his hearing loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

6.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his agent the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


